693 F.2d 31
UNITED STATES of America, Plaintiff-Appellee,v.Richard Bullock HENRY, a/k/a Imari Abubakari Obadele,Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Wayne JAMES, a/k/a Offoga Quaddus, and Thomas Norman, a/k/aHekima Ana, Defendants-Appellants.
Nos. 81-4107, 81-4254.
United States Court of Appeals,Fifth Circuit.
Nov. 18, 1982.

Fred L. Banks, Jr., Jackson, Miss.  (Court Appointed), for Henry.
Barbara Y. Phillips, San Francisco, Cal., for James and Norman.
James B. Tucker, Asst. U.S. Atty., Jackson, Miss., Patty Merkamp Stemler, U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellee.
Appeals from the United States District Court for the Southern District of Mississippi.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion July 14, 1982, 5 Cir., 1982, 680 F.2d 403).
Before CLARK, Chief Judge, BROWN, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY and HIGGINBOTHAM, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the causes shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.